Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims 
	Claims 1-6 are pending.
	Claims 1-6 have been examined.
	Claims 1-6 have been amended in the response filed 10/05/2021.
	The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the first office action on the merits (FAOM) is withdrawn due to Applicant’s amendments to the claims in issue.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US PG PUB 2015/0361327 (Yang).
		
	Claim 1. 
	Yang teaches:
An in-situ emulsification and viscosity increase system, in-situ is covered because it is preamble language and so long as the composition could be made or used in-situ the limitation is met:  in col. 6, l. 36; emulsion, see [0048]; increasing viscosity during waterflooding is taught in col. 1, l. 15-25 as the purpose of the Bragg invention;
consisting of the following components in percentage by weight; 
a water-soluble surfactant; claim 12, teaches petroleum sulfonate;
of an oil-soluble surfactant; [0028] teaches fatty acid polyoxyethylene ether;
2014, pp. 214-219.
viscosifier, xanthan gum is taught [0033], 
mineralized water; Yang teaches generally that the problem with past emulsions for waterflooding is the high salt content; see [0006] “has a mineral salt resistance less than 3,000 mg/L and cannot be used when the calcium and magnesium ions in the formation water has high concentration”. [0020] teaches water, [0036] teaches return water.
Yang teaches his emulsion has “excellent emulsification performance and anti-salt performance” “improving the efficiency of production”, see abstract.
Yang teaches all of Applicant’s claimed compositional elements, used in the same formula, an emulsion, for the same purpose, to improve waterflood performance, i.e. lower the interfacial tension of the oil in the formation, and decrease its viscosity for easier flow.
Yang does is not specific as to the concentrations of his components, specifically the amount of water-soluble surfactant, oil soluble surfactant, particles, viscosifier and mineralized water.
Yang provides ranges for his components that are similar to that of Applicant.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Yang and optimize and/or arrive at Applicant’s claimed ranges as a matter of routine engineering. The level of skill in the art is high and Yang 
Regarding Applicant’s “consisting of” language. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the composition of Yang to save on costs. The modified Yang composition, which would meet Applicant’s claims would still function for its intended use because the solution would still have superior emulsifying effects in high salt systems.

Claim 2. 
Yang teaches:
wherein the water-soluble surfactant is one of or a combination of petroleum sulfonate, cocamidopropyl betaine, fatty alcohol ether sulfonate, alkanolamide and alkyl glycoside, claim 12, teaches petroleum sulfonate;
and
has an oil-water interfacial tension reaching the order of 10-2 mN/m.  
This limitation would be met naturally because the composition of Yang meets Applicant’s claims. 

Claim 3. 
Yang teaches:
wherein the oil-soluble surfactant is one of or a combination of propylene glycol monostearate, fatty glyceride, polyoxyethylene sorbitan monostearate, polyoxyethylene fatty alcohol ether, oleic diethanolamide, dodecylamine, octadecyl primary amine, sodium oleate and petroleum acid, [0028] teaches fatty acid polyoxyethylene ether.
 
Claim 5. 
Yang teaches:
wherein the viscosifier is one of carboxymethyl-p- cyclodextrin, chitosan quaternary ammonium salt, chitosan hydrochloride, xanthan gum and guar gum, xanthan gum is taught [0033].

Claim 6. 
Yang teaches:
An application of the in-situ emulsification and viscosity increase system according to claim 1, in water- flooding oil reservoirs, wherein the properties of the oil reservoirs are as follows: the temperature is up to 120°C, the mineralization degree of mineralized water is up to 20x104mg/L, and the viscosity of formation crude oil is less than 500 mPa s. Flooding is taught throughout when “the crude oil” “is lifted up to the ground by a lifting system”. The mineralization degree is taught by the recitation of “return water” or [0043] which teaches the emulsion can withstand mineralization of 100,000 ppm or 10 x 104 mg/L. The viscosity of the formation crude oil would naturally meet, or at least some of it would meet the claimed limitation naturally.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US PG PUB 2015/0361327 (Yang) in view of Bragg et al. US Patent No. 5,927,404.

 Claim 4. 
Yang does not teach:
wherein the lipophilic colloidal particles are one of liquid paraffin, graphite powder and polyhedral oligomeric silsesquioxane.
Bragg teaches:
Waterflood methods, (col. 1, l. 20) using superior emulsions stabilized by lipophillic particles, see col. 4, l. 17-31; col. 4, l. 60 teaches “oleophilic” which means lipophilic.
Brag teaches the emulsion may be made “in-situ”, see col. 6, l. 36.
Bragg teaches either to use coal dust, abstract or to functionalize the surface of a particle with a silane coupling agent, both methods designed to make the particle surface lipophilic.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Yang and use Applicant’s claimed graphite because Yang teaches both Yang and Bragg teach to use lipophilic particles and Bragg suggests “naturally occurring materials” such as “clays, quartz, feldspar, gypsum, coal dust, asphaltenes, and polymers.

Response to Arguments
10/05/2021 have been fully considered but they are not persuasive. 
Applicant argues the Examiner is in error regarding the position taken on the “consisting of” language. Applicant argues “savings costs is not a sufficient rationale to support modifying Yang”. This is an opinion unsupported by law of facts.  Second, Applicant argues the Examiner has not provided any rational or evidence to support the assertion that the modified composition would still function for its intended purpose.  Yang teaches all of Applicant’s claimed compositional elements, used in the same formula, an emulsion, for the same purpose, to improve waterflood performance, i.e. lower the interfacial tension of the oil in the formation, and decrease its viscosity for easier flow.  The Examiner took the position that “would still function for its intended use because the solution would still have superior emulsifying effects in high salt systems”. The Examiner is unaware that more is needed. Applicant makes no argument that the invention of Yang would not function for its intended purpose. Accordingly there is not an issue here.
Additionally the section of MPEP Applicant recites is not so clear cut. Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Applicant argues that the Examiner’s position regarding optimizing the amount of each chemical is not properly supported because allegedly the Examiner has not established that the claimed parameters are “result-effective variables”. Applicant’s analysis is not current law. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
As a matter of fact, Applicant’s claims only have four components to the whole invention. How would they not be “result-effective”. 
However, the rejection actually does touch on result-effective variables: “It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Yang and optimize and/or arrive at Applicant’s claimed ranges as a matter of routine engineering. The level of skill in the art is high and Yang has provided solutions to the same problem addressed by Applicant in the same manner using the same compositions and suggested ranges that are similar just not identical to that claimed above.”
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1) US PG PUB 2012/0090845 teaches Applicant’s combination of surfactants, particles and emulsions in an acidizing method.

3) U.S. Pat. No. 6,988,550 discloses a method to prepare an oil-in-water emulsion in a subterranean formation in the presence of hydrophilic particles such as bentonite clay and kaolinite clay both of which comprise negatively charged layers and cations in the interlayer spaces.

4) US PG PUB 2003/0139299 discloses a solids-stabilized oil-in-water emulsion and a method for preparing the same. The oil-in-water emulsion is formed by combining oil, water, solid particles and a pH enhancing agent and mixing until the solid-stabilized oil-in-water emulsion is formed. The low viscosity oil-in-water emulsion can be used to enhance production of oil from subterranean reservoirs

5) US PG PUB 2017/0037296 teaches a more economic approach is to form an oil-in-water emulsion containing solid particles in situ in the subterranean oil-containing formation, recover the oil-in-water emulsion and separate off the different components so that the solid particles can be reused, see [0011].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHARLES R NOLD/Primary Examiner, Art Unit 3674